IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LESLEY COLON,                            : No. 42 MAP 2018
                                         :
                   Appellant             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Appellee              :


                                   ORDER



PER CURIAM

    AND NOW, this 25th day of January, 2019, the Motion to Dismiss for Mootness is

GRANTED.